Appeal from an amended order of the Supreme Court, Niagara County (Amy J. Fricano, J.), entered October 26, 2005 in a personal injury action. The amended order, insofar as appealed from, granted the motion of defendant HVT, Inc. to compel plaintiffs infant to attend a medical examination and directed plaintiff to pay all costs and expenses incurred by the physician as a result of the failure of plaintiffs infant to attend an earlier scheduled medical examination.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 20 and 23, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P, Smith, Lunn, Fahey and Peradotto, JJ.